Citation Nr: 0738377	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  02-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  In March 2004, the 
Board denied the veteran's claims.  He appealed that decision 
to the Court of Appeals for Veterans Claims.  By a July 2005 
Order, that Court vacated the Board's denial and remanded the 
claims for further development.  In accordance with that 
remand, the Board remanded the claims in June 2006.

The veteran appeared before a Decision Review Officer in a 
hearing in July 2003 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2006 remand, the Board ordered that the veteran 
undergo a VA examination to determine the nature and etiology 
of any back and/or leg disability diagnosed.  As part of that 
order, the Board indicated that "the claims folder must be 
made available to, and reviewed by, the examiner."  In July 
2007, the veteran underwent the ordered examination.  
However, the first line of the report from that examination 
indicates that the claims file was not reviewed.  Although 
the examiner correctly points out that the service medical 
records are not available, at no point does the examiner 
recount the veteran's contentions, or indicate a full 
understanding of the issue.  This exam, and the subsequent 
opinion rendered on its basis, do not satisfy the Board's 
June 2006 remand order.  As a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders, the veteran must be afforded another 
VA examination and an additional opinion must be sought.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back and/or lower 
extremity disability diagnosed.  All 
testing deemed necessary should be 
conducted and the results reported in 
detail.  The claims file must be made 
available to the examiner and reviewed.  
Specific attention is invited to the 
veteran's contentions of how he injured 
his back in service, which have been found 
to be credible, and can be found in his 
March 2002 notice of disagreement, as well 
as his interim history between his 
separation in 1958 and his retirement in 
1999, described in his July 2003 hearing.  

Based on the examination of the veteran, 
and a review of the claims file, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
that the veteran's fall down steel grated 
steps on his buttocks is medically related 
to his current back disorder.  An opinion 
should also be rendered as to whether it 
is at least as likely as not that any leg 
disorder diagnosed (neurological or 
otherwise) is related to his current back 
disorder.  A rationale for any opinion 
offered is requested.

2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



